FILED
                                                            United States Court of Appeals
                    UNITED STATES COURT OF APPEALS                  Tenth Circuit

                           FOR THE TENTH CIRCUIT                September 20, 2018
                       _________________________________
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
CEDRIC GREENE,

     Plaintiff - Appellant,

v.                                                     No. 18-3027
                                          (D.C. No. 6:18-CV-01005-EFM-KGG)
SPRINT NEXTEL CORPORATION,                              (D. Kan.)

     Defendant - Appellee.

–––––––––––––––––––––––––––––––––––

CEDRIC GREENE,

     Plaintiff - Appellant,

v.                                                      No. 18-3040
                                           (D.C. No. 6:18-CV-01014-EFM-GEB)
GREYHOUND LINES, INC.,                                   (D. Kan.)

     Defendant - Appellee.

–––––––––––––––––––––––––––––––––––

CEDRIC GREENE,

     Plaintiff - Appellant,

v.                                                     No. 18-3047
                                          (D.C. No. 6:18-CV-01009-EFM-KGG)
HOUSING AUTHORITY OF THE CITY                           (D. Kan.)
OF LOS ANGELES,

     Defendant - Appellee.

–––––––––––––––––––––––––––––––––––

CEDRIC GREENE,
       Plaintiff - Appellant,

 v.                                                           No. 18-3048
                                                 (D.C. No. 6:18-CV-01026-JTM-KGG)
 TERRI HARRIS; VICKI BROACH,                                   (D. Kan.)

       Defendants - Appellees.

 –––––––––––––––––––––––––––––––––––

 CEDRIC GREENE,

       Plaintiff - Appellant,

 v.                                                           No. 18-3049
                                                 (D.C. No. 6:18-CV-01027-EFM-GEB)
 FLORITTA GRAY,                                                (D. Kan.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before EID, KELLY, and O’BRIEN, Circuit Judges.
                    _________________________________

      Plaintiff Cedric Greene filed five pro se complaints in United States District

Court for the District of Kansas, all of which were sua sponte dismissed for lack of

subject-matter jurisdiction, lack of venue or failure to state a claim. All the



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
complaints were duplicitous of complaints Greene had previously filed in other

federal district courts. Appearing pro se, Greene now appeals these five Kansas

dismissals. We exercise jurisdiction under 28 U.S.C. § 1291. On de novo review, we

affirm. See Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007) (noting that de novo

review applies to dismissals 28 U.S.C. § 1915(e)(2)(B)); Symes v. Harris, 472 F.3d
754, 757 (10th Cir. 2006) (holding that de novo review applies to dismissals for lack

of subject-matter jurisdiction). We also sua sponte impose filing restrictions on

Greene, subject to any objection he files within ten days from the date of this

decision.

                        I. District of Kansas Cases on Appeal

Greene v. Sprint Nextel Corp., No. 18-3027.

      Greene asserted a claim for negligent infliction of emotional distress against

Sprint Nextel Corporation (“Sprint”), alleging it provided false information in

California litigation. Greene said he filed his complaint in the District of Kansas

because California federal courts have sanctioned him as a vexatious litigant. The

district court dismissed his complaint under 28 U.S.C. § 1915(e)(2)(B) for lack of

jurisdiction because Greene’s complaint asserted the amount in controversy was

$60,000, below the requisite $75,000. “Under 28 U.S.C. § 1332, a party must show

that complete diversity of citizenship exists between the adverse parties and that the

amount in controversy exceeds $75,000.” Symes, 472 F.3d at 758. Greene asserted

this same claim against Sprint in a complaint filed in the District of Utah, which was

also dismissed for lack of jurisdiction because the amount in controversy was only

                                           3
$60,000. See Greene v. Sprint Nextel Corp., 690 F. App’x 614, 615 (10th Cir. 2017)

(affirming dismissal). The District of Kansas imposed filing restrictions on Greene

based on the duplicative and frivolous nature of this complaint as well as the other

four complaints he filed in the District of Kansas, discussed below. The district court

gave Greene fourteen days to file an objection to the filing restrictions, but Greene

did not file an objection.

      On appeal, Greene argues the district court abused its discretion in not

allowing him to proceed in the District of Kansas. But as the district court told

Greene, a court must dismiss a matter upon concluding that it lacks subject-matter

jurisdiction. Fed. R. Civ. P. 12(h)(3). Subject-matter jurisdiction is a constitutional

and statutory requirement that cannot be waived by the courts or the parties.

Insurance Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694,

701-02 (1982). We affirm.

Greene v. Greyhound Lines, No. 18-3040.

      Greene asserted a claim for negligent infliction of emotional distress against

Greyhound Lines, Inc. (Greyhound”), because his bus ticket was stolen prior to his

trip and Greyhound refused to help him. Greene asserted this same claim against

Greyhound in the Districts of Utah and Nevada. See Greene v. Greyhound Lines,

No. 16-4132, slip op. at 2 (10th Cir. June 13, 2017) (unpublished order and

judgment) (affirming dismissal for lack of jurisdiction); Greene v. Greyhound Lines,

Inc., No. 2:15-cv-00174-RFB-GWF, 2015 WL 2168855, at *2-3 (D. Nev. May 7,

2015). In his Kansas complaint, he said he was filing his complaint there because he

                                           4
was under filing restrictions in California and Utah and has family ties in Wichita.

The district court dismissed the complaint under § 1915(e)(2)(B) for lack of venue

and lack of personal jurisdiction over Greyhound because Greene’s complaint alleged

no facts that Greyhound resided in Kansas or that any of the events at issue occurred

in Kansas.

      On appeal, Greene argues the district court erred in not transferring his

complaint to a court where venue might exist. We find no abuse of discretion, given

that the suit was filed in such an obviously improper venue, and affirm. See Empr’s

v. Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1164 (10th Cir. 2010)

(applying abuse of discretion review to determination of venue). We also deny

Greene’s request for a new briefing schedule.

Greene v. Hous. Auth. of City of L.A., No. 18-3047.

      Greene asserted a claim for negligence against the Housing Authority of the

City of Los Angeles (“HACLA”), asserting it failed to respond to his complaints

about his housing conditions. Greene asserted this same claim against HACLA in the

District of Utah. Greene v. Hous. Auth. of City of L.A., 690 F. App’x 617, 617-18

(10th Cir. 2017) (affirming dismissal for lack of jurisdiction). Greene’s Kansas

complaint stated he was filing in that district because he was under filing restrictions

in other states. The district court sua sponte dismissed the suit under § 1915(e)(2)(B)

because Greene’s complaint failed to allege any facts demonstrating the court had

jurisdiction or venue.



                                           5
       Nothing in Greene’s appellate brief challenges the district court’s dismissal.

The district court correctly dismissed this complaint for lack of jurisdiction, and we

affirm. We also deny Greene’s request to take judicial notice of a supplemental

pleading he sought to file in district court.

Greene v. Harris, No. 18-3048.

       Greene filed a complaint against Terri Harris and Vicki Broach, but the nature

of his allegations and cause of action against them are unclear. He states that

persons, not Harris or Broach, used a deadly weapon against him in Hot Springs,

Arkansas, then fled the scene. Greene does not explain how Harris and Broach are

connected to this incident. Greene filed a similar complaint against Harris and

Broach in the Districts of Arkansas and Utah. Greene v. Harris, 641 F. App’x 667,

668 (8th Cir. 2016) (per curiam) (affirming dismissal for failure to state a claim);

Greene v. Harris, No. 2:17-CV-276-DN-EJF, 2017 WL 7355302 (D. Utah July 14,

2017) (dismissing for lack of jurisdiction and venue). Greene’s Kansas complaint

stated he filed suit in that district because other federal courts had shown no interest

in resolving his issue. The district court dismissed his complaint under

§ 1915(e)(2)(B) for failure to state a claim because Greene failed to allege any

discernable cause of action. The district court also denied Greene’s request for a

change of venue.

       On appeal, Greene argues his complaint could have been read to state a claim

for intentional infliction of emotional distress and that the district court should have

transferred the case to another court. There are no factual allegations in his

                                                6
complaint that would plausibly assert an intentional infliction of emotional distress

claim, and the district court did not abuse its discretion in denying Greene’s change

of venue request. We affirm.

Greene v. Gray, No. 18-3049.

      Greene asserted claims for intentional infliction of emotional distress and

negligence against Floritta Gray, his California landlord, alleging the rental property

was in disrepair. Greene asserted this same claim against Gray in a complaint filed in

the District of Utah. Greene v. Gray, No. 2:16-CV-00804-JNP-EJF, 2017 WL
3705075, at *1-2 (D. Utah Aug. 28, 2017) (dismissing claim for lack of jurisdiction

and venue). He said he filed his complaint in the District of Kansas because

California courts had deemed him a vexatious litigant and abusive filer. The district

court dismissed the suit under Rule 12(h)(3), ruling Greene’s complaint alleged no

facts to support the court’s personal jurisdiction over Gray, or venue.

      On appeal, Greene argues the district court should have transferred this case to

another court with proper venue. The district court correctly dismissed this

complaint for lack of jurisdiction and improper venue and did not abuse its discretion

in not transferring the case to another court.

      We conclude that this appeal is frivolous and therefore deny Greene’s request

to proceed in appeal No. 18-3049 in forma pauperis. See DeBardeleben v. Quinlan,

937 F.2d 502, 505 (10th Cir. 1991) (requiring a reasoned and nonfrivolous argument

to proceed on appeal without prepayment).



                                            7
                                 II. Filing Restrictions

      This court and numerous district courts repeatedly have explained the

jurisdictional and venue requirements to file a claim in a given federal court to

Greene.1 Greene has repeatedly ignored these explanations and simply reasserted the

same meritless claims in another federal district. Given that the complaints and

appeals at issue here are duplicative of earlier actions dismissed on the same grounds,

Greene had to know that these appeals were patently frivolous.

      We cautioned Greene in January 2018 that he was abusing the appellate

process and to carefully reflect on the legitimacy of any future appeals in this court.



      1
         This court has explained to Greene, in several orders affirming dismissal of
his complaints for lack of jurisdiction, the principles underlying a federal court’s
assertion of subject-matter jurisdiction. For example, we explained to him that:

      Federal courts “have an independent obligation to determine whether
      subject-matter jurisdiction exists, even in the absence of a challenge from
      any party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). A court
      must dismiss a case upon concluding that it lacks subject-matter
      jurisdiction. Fed. R. Civ. P. 12(h)(3). The party asserting subject-matter
      jurisdiction must overcome a presumption against jurisdiction. Kokkonen
      v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
      The basic statutory grants of federal subject-matter jurisdiction are
      contained in 28 U.S.C. §§ 1331 and 1332. Section 1331 provides for
      federal-question jurisdiction, § 1332 for diversity of citizenship jurisdiction.
      A party invokes § 1331 jurisdiction by pleading a colorable claim “arising
      under” the Constitution or laws of the United States. See Bell v. Hood,
      327 U.S. 678, 681–85 (1946). A party invokes § 1332 jurisdiction by
      demonstrating that the parties have diverse citizenship and that the claim
      exceeds $75,000. See 28 U.S.C. § 1332(a); Arbaugh, 546 U.S. at 513.
Sprint Nextel Corp., 690 F. App’x at 614-15 (parallel citations omitted). The
Districts of Utah and Kansas explained these same principles to Greene on at least
sixteen occasions.
                                             8
Greene v. Direct TV, Inc., No. 17-4145, 708 F. App’x 528, 529 (10th Cir. 2018)

(affirming the dismissal of another case dismissed for lack of subject matter

jurisdiction). We told Greene that litigants who abuse the appellate process may be

subject to filing restrictions. Id. Despite this warning, Greene filed the five frivolous

appeals at issue here in April and May, 2018.

      “Federal courts have the inherent power to regulate the activities of abusive

litigants by imposing carefully tailored restrictions under appropriate circumstances.”

Ysais v. Richardson, 603 F.3d 1175, 1180 (10th Cir. 2010). Filing restrictions are

appropriate where the litigant’s lengthy and abusive history is set forth; the court

provides guidelines as to what the litigant may do to obtain its permission to file an

action; and the litigant receives notice and an opportunity to oppose the court’s order

before it is implemented. Id.

       As set forth above, Greene’s filings in this court and the district court reveal a

pattern of duplicative, abusive, and frivolous litigation. Greene was granted the

privilege of proceeding in forma pauperis in previous appeals to this court, but he has

abused that privilege.2 Moreover, Greene has a lengthy history of frivolous litigation

in other courts, which has resulted in filing restrictions imposed on him in the Ninth




      2
        In addition to the numerous frivolous appeals in this circuit noted above, we
recently determined that another of Greene’s appeals was frivolous. Greene v.
Access Serv. Inc., No. 17-4150, 709 F. App’x 523, 524 (10th Cir. 2018) (affirming
dismissal for lack of jurisdiction and denying in forma pauperis status based on the
frivolous appeal).

                                           9
Circuit, the Districts of Kansas and Utah, as well as federal district courts in

California and Nevada.3

      Consequently, whether or not Greene pays a full filing fee, this court proposed

to enjoin Greene from filing an appeal in this court that raises the same or similar

issues arising out of the same or similar set of facts and circumstances as asserted in

Tenth Circuit appeal Nos. 18-3027; 18-3040;18-3047; 18-3048; 18-3049; 17-4150;

17-4145; 16-4133; 16-4132; 16-4148, or that argues or asserts a federal district court

or this court should waive subject-matter jurisdiction. We emphasize again to Greene

that no court can waive subject-matter jurisdiction, Compagnie des Bauxites,
456 U.S. at 702, and any argument he makes requesting a court do so is frivolous.

      Greene shall have ten days from the date of this order and judgment to file

written objections, limited to fifteen pages, to these proposed restrictions. Unless

this court orders otherwise upon review of any objections, the restrictions shall take

effect twenty days from the date of this order and judgment and shall apply to any

appeal filed by Greene after that time.




      3
        See In re: Greene, No. 08-80128 (9th Cir. Jun 2, 2011) (unpublished order
imposing pre-filing restrictions); Greene v. Sprint Nextel Corp., No. 18-1005-EFM-
KGG, 2018 WL 851345, at *2 (D. Kan. Feb. 14, 2018) (same); Gray, 2017 WL
3705075, at *2 (same); Greene v. Dantzler, No. 2:15-CV-02096-GMN-PAL, 2017
WL 663672, at *4 (D. Nev. Feb. 15, 2017) (noting that the Central District of
California had declared Greene a vexatious litigant as a result of filing over 70
non-meritorious actions in that district in an unpublished order, Greene v. Men’s
Central Jail, No. 11–cv–02359 UA (SS) (C.D. Cal. May 10, 2011) (unpublished
order).

                                           10
      All of the judgments are affirmed. Greene’s motion in No. 18-3040 for a new

briefing schedule and his motion in No. 18-3047 to take judicial notice of a

supplemental pleading are denied. Greene’s request to proceed in forma pauperis in

No. 18-3049 is denied, and he is directed to immediately pay the entire $505

appellate filing and docketing fee in that appeal.

      Judge O’Brien concurs in the result.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                           11